DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of amendment and remarks filed 11/17/2022.
Claims 6 and 8-9 are canceled.
Claim 1 is amended,
Claims 1-5, 7 and 10 are pending.

Response to Arguments
The rejection of claims 1-10 in the last office action mailed 08/17/2022 that the as filed specification does not describe how magnetic stir bars are administered to a tissue of a subject suffering from Alzheimer’s disease is withdrawn in light of the amendment.   However, the amendment raises further issues of 112, first paragraph as described below. 
Applicant argues that the Maruszak’s reference cited by the applicant in support of the amendment demonstrates that hippocampus is one of the earliest affected brain regions in Alzheimer’s Disease such that the ordinary skilled artisan would directly and unambiguously understand that the magnetic stir bars of the present application can be administered to hippocampus region of the brain tissue of a subject suffering from Alzheimer’s disease.   Applicant further states that in an experiment using mouse, 144 g/mL to 576 g/mL nano-micro magnetic stir bars injected into the hippocampus region of the brain tissue with 27G needle and placing the mouse on rotating magnetic field showed aggregation of amyloids with high neuronal toxicity to form amyloid aggregates that would reduce damage to the neuron cells.   The aggregation of the amyloid is favorable for capture and removal of the amyloid aggregates from the hippocampus region by phagocytosis.   Citing Tables 1 and 2 enclosed in the response filed 11/17/2022, applicant asserts that amended claim 1 is defined clearly and can be supported by the original specification.
The examiner disagrees tat the original specification clearly supports the teaching of hippocampus in the brain.   While it could be true that hippocampus is one of the earliest affected brain regions in Alzheimer’s Disease, the specification as filed does not have possession of administering hippocampus region of brain tissue.   Therefore, rejection under 35 USC 112 (a) under New Mater is made below.    
35 U.S.C. 112(a): states that “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.”
  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is New Matter Rejection.
The recitation of “hippocampus region of the brain” is new matter as the specification as originally filed does not envision hippocampus region of the brain as the region to which the micro magnetic stir bars are administered.
The as filed specification does not cite the Maruszak article or incorporate by reference the Maruszak article referenced in applicant’s response as providing support for “hippocampus region of the brain.”
A discussion with applicant’s attorney in an interview did not resolve the issue or suggest ways of amending the claims the overcome the issue of new matter now introduced into the claims by amendment.
Claims 1-5, 7 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The invention as claimed is directed to method of treating Alzheimer's disease, the
method comprises:-
a. Administering an effective amount of nano-micro magnetic stir bars to a hippocampus region of a brain tissue a subject suffering from Alzheimer's disease, …
b. Providing a rotating magnetic field to the subject, where the rotating magnetic field is generated from a rotating magnetic field supplying device, the rotating magnetic field supplying device is disposed adjacent to the subject, and each of the nano-micro magnetic stir bars rotates in the hippocampus region  corresponding to the rotating magnetic field,
c. Performing a reacting step for a reaction time, wherein the hippocampus region generates a rotating microflow corresponding to a rotation of each of the nano-micro, and a plurality of amyloids are moved within the hippocampus region along with the microflow and then aggregate so as to a plurality of amyloid aggregates, and
d. Performing a removing step, where the amyloid aggregates are captured and
collected by phagocytes of the hippocampus region so as to be removed from the hippocampus region of the subject.
The as filed specification does not describe administration of magnetic stir bars to hippocampus region of a brain tissue, hippocampus region generating microflow, and amyloids are moved within the hippocampus region.
"[T]he 'essential goal' of the description of the invention requirement is to clearly
convey the information that an applicant has invented the subject matter which is claimed." In re
Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470,473 n.4 (CCPA 1977). Another objective is to
convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal.
v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S.
1089 (1998). "The 'written description' requirement implements the principle that a patent must
describe the technology that is sought to be patented; the requirement serves both to satisfy the
inventor's obligation to disclose the technologic knowledge upon which the patent is based, and
to demonstrate that the patentee was in possession of the invention that is claimed." Capon v.
Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written
description requirement promotes the progress of the useful arts by ensuring that patentees
adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent's term.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 states that the “magnetic field supplying device is disposed adjacent to the subject ….”   The specification as filed in at least paragraph [0024] identifies magnetic field supplying device 120 disposed adjacent to the reaction.   It is unclear how the magnetic field supplying device is placed adjacent to the subject.
Correction and/or explanation is respectfully requested.  

Prior Art: Amin et al., "Osmotin-loaded magnetic nanoparticles with electromagnetic
guidance for the treatment of Alzheimer's disease," in Nanoscale, 2017, Vol. 9, pp 10619-10632 (The Royal Society of Chemistry).   Amin discloses successfully delivering magnetic nanoparticles loaded with Osmotin (OMNP) to the brain using functionalized magnetic field that
comprises positive- and negative-pulsed magnetic field generated by electromagnetic coils.
Amin finds that OMNP potently attenuates amyloid induced synaptic deficits and amyloid
accumulation. See the whole document with emphasis on the abstract).   Amin does not teach
that the amyloid is removed from the tissue of the subject.

Tsai et al., “Capturing Amyloid- Oligomers by Stirring with Microscaled Iron Oxide Stir Bars into Magnetic Plaques to Reduce Cytotoxicity toward Neuronal Cells” in nanomaterials, published June 2020, has same inventors as the instant invention and published less than 1 year if the examined application.   This article discusses using silica coated iron oxide stir bar based Alzheimer’s Disease therapy via magnetic stirring induced capture of oA42 into magnetic plaques (mpA42) (see the whole document with emphasis on the abstract).

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613